 

Exhibit 10.1

 



[tm2018336d2_ex10-1img001.jpg]

 

April 30, 2020

 

Mr. John Eaves

415 Conway Pine Estates

Creve Coeur, MO 63141

 

Dear John:

 

This letter confirms the agreement between you and the Arch Coal, Inc. (the
“Company”) regarding your transition from Chief Executive Officer of the Company
to Executive Chairman. Such transition will occur on the following terms and
conditions:

 

·You hereby agree that your resignation as Chief Executive Officer of the
Company will occur on April 30, 2020 and on such date you will assume the role
of Executive Chairman.

·As Executive Chairman, you will remain a full-time employee of the Company and
shall have such duties, responsibilities and authorities customarily associated
with such position. Your employment with the Company will continue to be “at
will,” meaning that either you or the Company will be entitled to terminate your
employment at any time, with or without cause, subject to the terms of the
Letter Agreement (as defined below).

·Your compensation as Executive Chairman will consist of the following
components:

1.Base Salary: You will receive an annual base salary of $540,000, pro-rated for
any partial year of service as Executive Chairman.

2.Annual Bonus: You will be eligible to participate in the Company’s Annual
Incentive Compensation Plan with a target bonus opportunity of 100% of your
annual base salary.

3.LTIP: You will be eligible to receive Long-Term Incentive Plan (LTIP) awards
with an annual target award amount of 200% of your annual base salary.

§Future LTIP Grants. For the avoidance of doubt, subject to your continued
service as Executive Chairman through the date of grant, you will be eligible to
receive the annual LTIP awards currently planned for February 2021 and February
2022, which awards will be subject to the terms and conditions of the Company’s
2016 Omnibus Incentive Plan (the “2016 Plan”) and the applicable award
agreements evidencing such awards. You will be eligible for pro-rated retirement
vesting under and pursuant to the terms of the applicable LTIP awards should you
retire prior to fully vesting in such awards.

§Outstanding LTIP Awards. You will continue to vest in your outstanding LTIP
awards while serving as Executive Chairman, subject to the terms and conditions
of the 2016 Plan and the applicable award agreements. If you should depart from
the Company prior to February 27, 2023 for any reason other than for Cause (as
defined in your Letter Agreement), your outstanding 2020 LTIP award will vest in
full subject to the achievement of the performance measures set forth in the
2020 LTIP award.

4.Employee Benefits: You will remain eligible to participate in the employee
benefit plans and programs offered to other employees of the Company, consistent
with the terms thereof and as such plans and programs may be amended from time
to time.

 





 

 

·You will serve as Executive Chairman until your retirement on February 27,
2023, or your earlier removal or resignation.

·The terms of that certain letter agreement between you and the Company dated
April 26, 2012 (the “Letter Agreement”) regarding certain severance payments and
benefit to which you may be entitled following a qualifying termination of
employment shall continue in full force and effect, including any restrictive
covenants contained therein. The terms of your indemnification agreement with
the Company shall remain in full force and effect.

·The Company may withhold from any amounts payable to you hereunder all federal,
state, city or other taxes or deductions that the Company reasonably determines
are required to be withheld pursuant to any applicable law or regulation.

 

If this document correctly sets forth our agreement on the subject matter
hereof, please sign and return to the Company the enclosed copy of this
agreement which will then constitute our agreement on this matter.

 

  Sincerely,     ARCH COAL, INC.     By: /s/ John A. Ziegler, Jr.     John A.
Ziegler, Jr.     Sr. Vice President & Chief Administrative Officer

 

ACKNOWLEDGED AND ACCEPTED as
of this 30th day of April, 2020.     /s/John Eaves   Employee  

 



2

 